DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation “receiving a request … from a subtitle of a multimedia content” at lines 2-3 and 5-6, respectively. Since “a subtitle” is simply text imposed on a video and the specification does not appear to deviate from the standard deviation, a subtitle is not capable of sending a request. It is therefore unclear what the limitation “from a subtitle of a multimedia content” means or how it is intended to limit the claim. Claims 1 and 6 are therefore indefinite.
Dependent claims 2-5 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
Claim 3 recites “said last index” and “the index” in line 4, but neither term was previously introduced. According to independent claim 1 subtitles are inserted into arrays and Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “index” in claim 3 is used by the claim to mean “a location where subtitles to be saved maybe inserted,” while the accepted meaning of index in the context of arrays is that “An index is used to point at a data element within an array.” The term is also indefinite because the specification does not clearly redefine the term.
Claim 3 recites “inserting said word or idiom;” at line 6 but does not specify a location for insertion. It is not clear what is meant by this limitation, if or how it further limits the limitation of independent claim 1 requiring “copying said word or idiom into said array,” or where said word or idiom is meant to be inserted. The remainder of claim 3 does not provide clarification as some portions of the subtitle are inserted into an index, while others are inserted into an array.
Claim 3 recites the limitation “standard word processing reversing procedure” in line 9.  The specification does not explain what the standard word processing reversing procedures it, and merely mentions the same phrase on page 4 line 2 of the specification. Based on a review of the art no such standard process is apparent let alone consistently defined. Therefore the claimed process is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of U.S. Patent Pub. No. 20170353770 (“Jiang”). 
Concerning claim 1 Cortes discloses, A method, the method comprises: 
receiving a request for learning a foreign language from a subtitle of a multimedia content (Fig. 1, Fig. 3 (50, 56), ¶ [0028-0029] (“in FIG. 1 three successive ; said request comprising a level or a category of said learning (Fig. 1, ¶ [0028-0033] several category selections are available as shown in figure 1, a language category, a mode category, and a motion picture category); 
selecting from said subtitle a word or an idiom associated with said level or category (¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”)); 
associating said word or said idioms with a corresponding entry in a dictionary file (Fig. 3 (56), ¶ [0031] A dictionary-style definition may (optionally) also be included in the pop-up window 56 (rendered in FIG. 3 as the phrase “A large public green area in a town, used for recreation.”); wherein said corresponding entry comprising a translation of said word or said idiom into said foreign language (Fig. 3 (56), ¶ [0031] (“In the example of FIG. 3, at least the word “parque” 52 is made interactive. By hovering the cursor 30 over the word 52, its phonetic equivalent in the target language (in this case “[par′-ka]”) appears in the pop-up window 56, along with a translation of the word into the source language (here “Park”).”)); 
copying a first portion of said subtitle into [memory]; said first portion preceding said word or idiom in said subtitle (Fig. 3, ¶ [0010] (“The method comprises the steps of: … providing a motion picture … dividing the playing time … into a plurality of scenes, sub-subdividing at least one scene into a plurality of dialog sequence segments, associating target language subtitles with the motion picture, the target language subtitles being generally synchronized with the audio dialog portion … the step of activating the scene follow-up module including selecting a first dialog sequence segment sub-subdivided from the scene, the step of selecting a first dialog sequence segment including replaying the first dialog sequence of the scene of the chapter of the motion picture on the display screen and playing the corresponding audio dialog portion in the target language through the audio speaker, the step of replaying the first dialog sequence further including displaying on the display screen the target language subtitle”), ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in the ; 
copying said word or idiom into [memory] successive to said first portion; copying said translation into said array successive to said word or idiom (Fig. 3, ¶ [0010] (“at least one of the words in the target language subtitle being electronically interactive in direct response to a selection made on the display screen”), ¶ [0031] (“In the example of FIG. 3, at least the word “parque” 52 is made interactive. By hovering the cursor 30 over the word 52, its phonetic equivalent in the target language (in this case “[par′-ka]”) appears in the pop-up window 56, along with a translation of the word into the source language (here “Park”).), ¶ [0032] (“Source language subtitles 58 may likewise be added to, embedded with or otherwise associated with the motion picture so that the source language subtitles 58 are generally synchronized with the audio dialog portion and with the appearance of the target language subtitles 50.”)); 
copying a second portion of said subtitle into said [memory] successive to said word or idiom in said subtitle (Fig. 3, ¶ [0010] (“selecting another dialog sequence segment sub-subdivided from the scene, the step of selecting another dialog sequence segment including replaying the another dialog sequence of the scene of the chapter of the motion picture on the display screen and playing the corresponding audio dialog portion in the target language through the audio speaker, the step of replaying the another dialog sequence further including displaying on the display screen the target language subtitle”); 
associating timing with said [memory]; said timing is for playing said array as a subtitle in said timing while playing said multimedia content (Fig. 2, Fig. 3, ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in the example of FIG. 3, when in the video portion 48 of the motion picture an actor is seen speaking in the target language the dialog “Es una día hermoso, Jim. Vamos al parque.”, the corresponding audio dialog is played through the speaker 26 and concurrently written in a target language subtitle 50 displayed on the display screen 24—typically under video presentation 48.”), ¶ [0032-0033], ¶[0044-0045]).
Cortes does not expressly disclose the use of an array type of data structure for storing subtitles and translations of subtitles, but Jiang discloses copying a first portion of said subtitle into an array, copying said word or idiom into said array, copying a second portion of said subtitle into said array, and associating timing with said array (Fig. 4. ¶ [0063-0081], Fig. 9, ¶ [0094-0100] (“FIG. 9 is a structural diagram of the subtitle switching device … when receiving the instruction of displaying the audio and video file, firstly demultiplexing the audio and video file to separate the arrays of subtitle data, separating the audio and video data out from the audio and video file; then storing the audio and video data into the corresponding preset buffer area, as well as storing arrays of subtitle data into the corresponding buffer area; later, decoding the audio and video files, at the same time decoding the subtitle data in present language, of arrays of subtitle data; at last, outputting and displaying audio and video data synchronously outputting and displaying the subtitle data in present language. ”), claims 2, 11.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to use arrays for sequentially storing subtitle 
	
Concerning claim 2, Cortes as modified discloses The method of claim 1 further comprising providing … a playable file for playing said subtitle while playing said multimedia content. Cortes does not expressly disclose the use of an array type of data structure for storing subtitles and translations of subtitles, but Jiang discloses providing an array as a playable file for playing said subtitle while playing said multimedia content (Fig. 4. ¶ [0063-0081], Fig. 9, ¶ [0094-0100] (“FIG. 9 is a structural diagram of the subtitle switching device … firstly demultiplexing the audio and video file to separate the arrays of subtitle data… at the same time decoding the subtitle data in present language, of arrays of subtitle data; at last, outputting and displaying audio and video data synchronously outputting and displaying the subtitle data in present language.”), claim 11.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to use arrays for sequentially storing subtitle data as taught in Jiang. Since both references teach methods and systems for providing subtitles to videos the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Jiang because Cortes is silent regarding the format that subtitle data is stored in and a POSITA could have predictably used the array structure as taught in Jiang for saving and later playing 
Concerning claim 4, Cortes as modified discloses The method of claim 1, further comprising associating a color to said word or said idiom for presenting said word or said idiom in said color (¶ [0035] (“When activated, semantic color mapping 66 demonstrates the meaning and word structure for the target language subtitle 50 by color-correlating it to the source language subtitle 58. Preferable, each distinct word or word group in the target language subtitle 50 will be assigned a distinct color by a program application operating through the computer readable medium. The word or words that mean the same in the source language subtitle 58 are presented in the same color. Thus, words of the same color will mean the same thing. Returning to the example of FIG. 3, the word “parque” 52 in the target language subtitle 50 may be colored pink.”)).
Concerning claim 6, Cortes discloses At least one non-transitory computer-readable storage medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations (¶ [0011], ¶ [0027]) comprising: 
receiving a request for learning a foreign language from a subtitle of a multimedia content (Fig. 1, Fig. 3 (50, 56), ¶ [0028-0029] (“in FIG. 1 three successive screens 32, 34, 36 are shown as might be displayed (one at a time) on the display screen 24. In the first screen 32, the student 20 is presented with selection choice to represent their target language. … In new screen 34, the student 20 is presented with the choice of four motion pictures (Titles A-D).), ¶ [0033] (“Returning to FIG. 1, in the third screen 36, ; said request comprising a level or a category of said learning (Fig. 1, ¶ [0028-0033] several category selections are available as shown in figure 1, a language category, a mode category, and a motion picture category); 
selecting from said subtitle a word or an idiom associated with said level or category (¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”)); 
associating said word or said idioms with a corresponding entry in a dictionary file (Fig. 3 (56), ¶ [0031] A dictionary-style definition may (optionally) also be included in the pop-up window 56 (rendered in FIG. 3 as the phrase “A large public green area in a town, used for recreation.”); wherein said corresponding entry comprising a translation of said word or said idiom into said foreign language (Fig. ; 
copying a first portion of said subtitle into [memory]; said first portion preceding said word or idiom in said subtitle (Fig. 3, ¶ [0010] (“The method comprises the steps of: … providing a motion picture … dividing the playing time … into a plurality of scenes, sub-subdividing at least one scene into a plurality of dialog sequence segments, associating target language subtitles with the motion picture, the target language subtitles being generally synchronized with the audio dialog portion … the step of activating the scene follow-up module including selecting a first dialog sequence segment sub-subdivided from the scene, the step of selecting a first dialog sequence segment including replaying the first dialog sequence of the scene of the chapter of the motion picture on the display screen and playing the corresponding audio dialog portion in the target language through the audio speaker, the step of replaying the first dialog sequence further including displaying on the display screen the target language subtitle”), ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in the example of FIG. 3, when in the video portion 48 of the motion picture an actor is seen speaking in the target language the dialog “Es una día hermoso, Jim. Vamos al parque.”, the corresponding audio dialog is played through the speaker 26 and concurrently written in a target language subtitle 50 displayed on the display screen 24”)); 
copying said word or idiom into [memory] successive to said first portion; copying said translation into said array successive to said word or idiom (Fig. 3, ¶ [0010] (“at least one of the words in the target language subtitle being electronically interactive in direct response to a selection made on the display screen”), ¶ [0031] (“In the example of FIG. 3, at least the word “parque” 52 is made interactive. By hovering the cursor 30 over the word 52, its phonetic equivalent in the target language (in this case “[par′-ka]”) appears in the pop-up window 56, along with a translation of the word into the source language (here “Park”).), ¶ [0032] (“Source language subtitles 58 may likewise be added to, embedded with or otherwise associated with the motion picture so that the source language subtitles 58 are generally synchronized with the audio dialog portion and with the appearance of the target language subtitles 50.”)); 
copying a second portion of said subtitle into said [memory] successive to said word or idiom in said subtitle (Fig. 3, ¶ [0010] (“selecting another dialog sequence segment sub-subdivided from the scene, the step of selecting another dialog sequence segment including replaying the another dialog sequence of the scene of the chapter of the motion picture on the display screen and playing the corresponding audio dialog portion in the target language through the audio speaker, the step of replaying the another dialog sequence further including displaying on the display screen the target language subtitle”); 
associating timing with said [memory]; said timing is for playing said array as a subtitle in said timing while playing said multimedia content (Fig. 2, Fig. 3, ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in .
Cortes does not expressly disclose the use of an array type of data structure for storing subtitles and translations of subtitles, but Jiang discloses copying a first portion of said subtitle into an array, copying said word or idiom into said array, copying a second portion of said subtitle into said array, and associating timing with said array (Fig. 4. ¶ [0063-0081], Fig. 9, ¶ [0094-0100] (“FIG. 9 is a structural diagram of the subtitle switching device … when receiving the instruction of displaying the audio and video file, firstly demultiplexing the audio and video file to separate the arrays of subtitle data, separating the audio and video data out from the audio and video file; then storing the audio and video data into the corresponding preset buffer area, as well as storing arrays of subtitle data into the corresponding buffer area; later, decoding the audio and video files, at the same time decoding the subtitle data in present language, of arrays of subtitle data; at last, outputting and displaying audio and video data synchronously outputting and displaying the subtitle data in present language. ”), claims 2, 11.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to use arrays for sequentially storing subtitle data as taught in Jiang. Since both references teach methods and systems for providing subtitles to videos the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Jiang because Cortes is silent regarding the format that subtitle data is stored in and a POSITA could have predictably used the array structure as taught in Jiang .

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of U.S. Patent Pub. No. 20160133154 (“Jiang”) further in view of U.S. Patent Pub. No. 20110164121  (“Ikeda”), and further in view of U.S. Patent Pub. No. 20170116238 (“Ternent”).
Concerning claim 3, Cortes as modified discloses The method of claim 1 (see claim1), Cortes as modified by Jiang also teaches inserting subtitles sequentially into an array and replacing portions of the subtitles (see claim 1). Cortes does not expressly contemplate subtitles in languages that read from right to left such as Hebrew or Arabic or Farsi, but Ikeda acknowledges that subtitles for languages such as Arabic  wherein a direction of a language of said subtitle is opposite to a direction of said foreign language and further comprising reversing letters of said subtitle (¶ [0554] (“As for subtitle displays in Arabic, the language characteristics of Arabic are judged to be supported only when the functions of “rendering from the right to the left” and “double letter/logotype” are all supported.”)). Ternent teaches moving said letters from said last index to the index that represents the location into which said word or idiom has to be inserted in the sentence such that each letter is inserted to a consecutive index, inserting said word or idiom (Abstract, ¶ [0032-0033] (“At block 302, one or more processors 12 form a data structure known as a reverse index according to string processing software 22. An inverted index is a data structure known to persons skilled in natural language processing. … Reverse indexes may be generated according to standard methods ; inserting the letters that are consecutive to said word or idiom into said array and reversing letters of said array; wherein said reversing is in accordance with standard word processing reversing procedure (Abstract, ¶ [0032-0038] (“At block 302, one or more processors 12 form a data structure known as a reverse index according to string processing software 22. An inverted index is a data structure known to persons skilled in natural language processing. … Reverse indexes may be generated according to standard methods known to skilled persons. According to such methods, a single reverse index may be generated for the entire body of input … Reverse indexes may be represented in memory 12 in various formats such as, for example, in an array”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to include subtitles for right to left languages such as Hebrew or Arabic taught in Ikeda. Since both references teach methods and systems for providing subtitles to videos the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Ikeda because Cortes is intended to teach a variety of selectable languages (Cortes, Fig. 1 (32)) and right to left languages such as Hebrew, Arabic, and Farsi are desirable to learn for a variety of political, commercial, and personal groups. Substitution of the exemplary Spanish target language for Arabic would be a simple change. Indeed, Cortes includes Japanese as a possible language (Cortes, Fig. 1 (32)), which is written vertically instead of horizontally, so Cortes is already capable of changing the direction of its subtitles. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to use arrays for sequentially storing subtitle data and to reorder the indexes and reverse the arrays as taught in .

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of U.S. Patent Pub. No. 20160133154 (“Jiang”) and further in view of U.S. Patent Pub. No. 20190318656 (“Kojima”).
Concerning claim 5, Cortes as modified discloses The method of claim 1, Cortez teaches foreign language subtitles and selection of a translation, but does not expressly disclose what is done when a word has multiple translations, but Kojima teaches wherein said translation of said word or idiom comprising a plurality of meanings (¶ [0030]) and wherein said method further comprising receiving a foreign subtitle (¶ [0071]), wherein said foreign subtitle corresponding to said subtitle, wherein said foreign subtitle being in said foreign language, identifying from said foreign subtitle a foreign word or a foreign idiom, said foreign word or foreign idiom corresponding to said word or said idiom and selecting from said plurality of meanings a said foreign idiom or foreign word (¶ [0030] (“The dictionary DB 101 stores vocabulary containing words, idioms or phrases in a language to be learned after associating it with the level of difficulty in learning (which shows the level of each learning difficulty). For . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to include a method for selecting from multiple possible translations as taught in Kojima. Since both references teach methods and systems for providing foreign language translations and subtitles to videos the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Kojima because Cortes is silent regarding how to treat a word with multiple translations and a POSITA could have predictably used the method of choosing the simplest translation as taught in Kojima. A POSITA would have wanted to use the simplest possible translation to provide consistency and simplicity in language learning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PCT Publication WO 2014145235 (“Crawford”) which discloses the use of arrays to synchronize and align texts after translation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Aug. 13, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715